DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interface (claim 14); processing module (claim 14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (9,677,986) in view of Knox et al. (2008/0297360).
Claim 1
 	Baldwin et al. (9,677,986) discloses obtaining a reference measurement of an environment of a depth image sensor module (Fig. 9, Ref. 904; Baseline of Object), the reference measurement being based on a measurement of light in a first time interval (Fig. 9, Ref. 406), wherein the light is reflected by features of the environment of the depth image sensor module (Fig. 9, Ref. 408)(Col. 19, lines 10-27); obtaining a subsequent measurement of light in a second time interval (Col. 19-20, lines 65-12); detecting the presence of the airborne particles based on the subsequent measurement of the light (Col. 20, lines 3-12), wherein the presence of the airborne particles (Fig. 9, Ref. 108) is detected by using the reference measurement (Fig. 9, Ref. 906) performed in the first time interval to disregard all or part of the features of the environment (Baseline object) of the depth image sensor module (See Fig. 9); and generating a signal indicative (audio sound) of one or more properties of the detected airborne particles (Fig. 9, Ref. 108) based on the detected presence of the airborne particles (When particles are in the Interest Range 908).  

    PNG
    media_image1.png
    838
    566
    media_image1.png
    Greyscale

	Baldwin et al. (9,677,986) substantially teaches the claimed invention except that it does not show the light is modulated. Knox et al. (2008/0297360) shows that it is known to provide a modulated light (Para. 0257) for a device measuring airborne particles. It would have been obvious to combine the device of Baldwin et al. (9,677,986) with the modulated light of Knox et al. (2008/0297360) before the effective filing date of the claimed invention for the purpose of providing optical illumination that minimizes background noise, therefore improving the overall sensitivity of the detection system.
Claim 2
 	Baldwin et al. (9,677,986) discloses determining a distance between the depth image sensor module (Fig. 9, Ref. 110) and the features of the environment based on the reference measurement of the environment (Fig. 9, Ref. 906, Total distance); and setting a measurement range (Fig. 9, Ref. 908, Interest Range) of the light to a region located between the depth image sensor module (Fig. 9, Ref. 408) and the features of the environment in the second time interval (Fig. 9, Ref. 914).  
Claim 8

Claim 10
 	Baldwin et al. (9,677,986) discloses light is based on an emission of structured light (Col. 2, lines 50-56).  
Claim 11
 	Baldwin et al. (9,677,986) discloses the presence of the airborne particles is detected based on a comparison between the subsequent measurement (Fig. 9, Ref. 914) and the reference measurement (Fig. 9, Ref. 906).  
 	Baldwin et al. (9,677,986) substantially teaches the claimed invention except that it does not show the light is a continuous wave modulation of light. Knox et al. (2008/0297360) shows that it is known to provide a continuous wave modulated light (Para. 0257) for a device measuring airborne particles. It would have been obvious to combine the device of Baldwin et al. (9,677,986) with the modulated light of Knox et al. (2008/0297360) before the effective filing date of the claimed invention for the purpose of providing optical illumination that minimizes background noise, therefore improving the overall sensitivity of the detection system.
Claim 12
 	Baldwin et al. (9,677,986) discloses emitting the light (Fig. 9, Ref. 406), wherein the light uses two or more different wavelengths within the second time interval, wherein the subsequent measurement comprises two or more subsequent measurements that are based on the two or 
Baldwin et al. (9,677,986) substantially teaches the claimed invention except that it does not show the light is modulated. Knox et al. (2008/0297360) shows that it is known to provide a modulated light (Para. 0257) for a device measuring airborne particles. It would have been obvious to combine the device of Baldwin et al. (9,677,986) with the modulated light of Knox et al. (2008/0297360) before the effective filing date of the claimed invention for the purpose of providing optical illumination that minimizes background noise, therefore improving the overall sensitivity of the detection system.
Claim 13
Baldwin et al. (9,677,986) discloses a computer, a processor, or a programmable hardware component (Fig. 9, Ref. 112(3)).  
Claim 14
 	Baldwin et al. (9,677,986) discloses an interface (Fig. 9, Ref. 104) configured to communicate with a depth image sensor module (Fig. 9, Ref. 110); a processing module (Fig. 9, Ref. 112(3)) configured to: obtain a reference measurement of an environment of the depth image sensor module (Fig 9, Ref. 408) from the depth image sensor module (Fig. 9, Ref. 904; Baseline of Object), wherein the reference1012-2662 / 2018P52214 US 28measurement is based on a measurement of light in a first time interval (Fig. 9, Ref. 906), wherein the light is reflected by features of the environment (Fig. 9, Ref. 904) of the depth image depth image sensor module (Fig. 9, Ref. 408)(Col. 19, lines 10-27); obtain a subsequent measurement of light from the depth image sensor module (Fig. 9, Ref. 408) in a second time interval (Fig. 9, Ref. 914) (Col. 19-20, lines 65-12); detect the presence of the airborne particles (Fig. 9, Ref. 108) based on the 
 	Baldwin et al. (9,677,986) substantially teaches the claimed invention except that it does not show the light is modulated. Knox et al. (2008/0297360) shows that it is known to provide a modulated light (Para. 0257) for a device measuring airborne particles. It would have been obvious to combine the device of Baldwin et al. (9,677,986) with the modulated light of Knox et al. (2008/0297360) before the effective filing date of the claimed invention for the purpose of providing optical illumination that minimizes background noise, therefore improving the overall sensitivity of the detection system.
Claim 15
 	Baldwin et al. (9,677,986) discloses the depth image sensor module, wherein the depth image sensor module (Fig. 9, Ref. 408) is configured to perform the reference measurement (Fig. 9, Ref. 906) and the subsequent measurement (Fig. 9, Ref. 914), and wherein the depth image sensor module (Fig. 9, Ref. 408) is configured to provide the reference measurement (Fig. 9, Ref. 906) and the subsequent measurement (Fig. 9, Ref. 914) to the processing module (Fig. 9, Ref. 112(1) via the interface (Fig. 9, Ref. 104).

Allowable Subject Matter
Claims 3-7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 9, 2021